Name: Council Regulation (EEC) No 1415/82 of 18 May 1982 fixing the monthly increases in the representative market price, the intervention price and the threshold price for olive oil for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6. 82 No L 162/ 11Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1415/82 of 18 May 1982 fixing the monthly increases in the representative market price, the intervention price and the threshold price for olive oil for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, appropriate premises and of the handling required for preserving the oil in good condition ; whereas the interest charges can be calculated with reference to the average price of olive oil valid in production areas ; Whereas, to ensure orderly marketing of the produc ­ tion, in view of the prospects for production and consumption, it is sufficient to provide for seven increases for olive oil , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2 ), and in particular Article 10 thereof, Having regard to the proposal from the Commis ­ sion, Whereas , under Article 10 of Regulation No 136/ 66/EEC, the representative market price, the inter ­ vention price and the threshold price for olive oil must be increased each month for a period of at least five months beginning on 1 January 1983 ; whereas these increases must be the same for all three prices ; Whereas , in fixing these increases the same for each of these months, account being taken of average storage costs and interest charges in the Com ­ munity, the average storage costs should be estab ­ lished on the basis of the cost of storing oil in the For the 1982/83 marketing year, the amount of the monthly increases referred to in Article 10 of Regu ­ lation No 136/66/EEC and applicable for seven months with effect from 1 January 1983 shall be 1 - 70 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER (0 OJ No 172, 30 . 9 . 1966, p. 3025/66. (2 ) See page 6 of this Official Journal .